Citation Nr: 1605630	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-01 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The appellant served with the United States Marine Corps Reserve (USMCR) from February 1973 to February 1981, including six months of active duty for training from February 1973 to August 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was previously before the Board in November 2012 at which time the Board reopened the claim for entitlement to service connection for an acquired psychiatric disability, to include chronic paranoid schizophrenia, and remanded the underlying merits of the claim to the Agency of Original Jurisdiction (AOJ) for further development.

The issue of entitlement to special monthly compensation has been raised by the record in a September 2014 record (VA Form 21-2680), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal, which was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing system, is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The appellant's Enlistment Contract for the Armed Forces of the United States (DD Form 4) shows that he enlisted in the USMCR from February 1973 to February 1979, including six months of active duty for training from February 1973 to August 1973.  His discharge certificate shows that he was officially discharged from the USMCR in February 1981.

The appellant contends that his mental problems, to include diagnoses of paranoid schizophrenia and schizoid affective disorder, are due to his service in the USMCR.  More specifically, he contends that he began experiencing psychiatric symptoms following a ski accident in February 1978 when he ran into a tree during a weekend drill.  He also asserts that his mental problems are due to exposure to gas while in a gas chamber and being hit in the head with the butt of a weapon during training.


In light of the appellant's assertions of injury while serving in the USMCR on ACUDTRA/INACDUTRA, it is imperative that such periods of service be verified.   In this regard, active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) and (d) (2015).  Annual training is an example of active duty for training while weekend drills are inactive duty for training.  The fact that the appellant had weekend drill training is fairly evident when reviewing his service treatment records.  In this regard, these records contain an April 1977 entry recommending that the appellant be excused from drill training that weekend due to facial lacerations and that he report to drill weekend at a later date in April 1977.  

The Board directed in November 2012 that the AOJ contact the USMCR or other appropriate agency to obtain the specific dates (i.e., month, date and year) of the Veteran's ACDUTRA and INACDUTRA.  However, despite two requests by the AOJ to the Defense Personnel Records Information Retrieval System (DPRIS), in April 2013 and September 2013 respectively, to verify his service, a response has not been received.   The absence of a response from DPRIS, either by way of receipt of the requested information or a negative reply, means that the Board's directive in this regard has not been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

The Board also directed in November 2012 that following the receipt of requested evidence, the appellant be afforded a VA examination to determine whether any acquired psychiatric disorder was as likely as not etiologically related to an injury while on INACDUTRA.  While the Appeals Management Center (AMC) did obtain a medical opinion regarding the etiology of the appellant's psychiatric disorders from a medical officer located at the Veterans Benefits Administration AMC, this was based on a review of the appellant's claims file and not on an examination of the appellant as the Board requested.  The Board does not find that this opinion substantially complies with the Board's November 2012 remand directive since the examiner did not have the appellant's verified active service dates available for review and did not have the benefit of examining him.  

It is essential that when examined, the examiner consider the aggravation question; that is, whether the appellant was disabled or died from injury aggravated in the line of duty.  This is essential in light of an examination report in September 1977 showing that the appellant had mild anxiety.  Also, the appellant reported on a September 1977 Report of Medical History that he was in a "depressing state of mind or mood" and he marked yes to having a history of depression, sleep trouble and nervous trouble.    

Also, in November 2013, the AOJ received additional evidence in support of the appellant's claim, including an April 2012 medical opinion from a VA psychiatrist.  In rendering her opinion, the psychiatrist noted that the appellant had brought in evidence of being treated for a head injury and "also for a psychiatric il1ness at a VA hospital while on active duty".  In light of this evidence, the appellant should be asked to submit to the AOJ the medical records that he brought with him to the VA psychiatrist in order to ensure that all relevant evidence is on file and considered.  38 U.S.C.A. § 5103A(c).

1.  Ask the appellant to submit any evidence in his possession that supports his claim, including records that he showed to a VA psychiatrist at Montgomery Hospital, Outpatient Mental Health Clinic, who reported in April 2012 that the records show that he was treated for a head injury, and was treated for a psychiatric il1ness at a VA hospital while on active duty.

2.  Contact the USMCR and any other appropriate agency to supply the specific dates (i.e., month, date, and year) of the appellant's ACDUTRA and INACDUTRA, including the specific dates of any Federal service not already of record, which would allow VA to verify his specific status on the dates of all alleged injuries and treatment.

Should it be determined that these records are not available or that further efforts to obtain them would be futile, the appellant and his representative should be so advised and afforded an opportunity to submit any pertinent documentation in his possession, in accordance with 38 C.F.R. § 3.159(e).

3.  After obtaining the above evidence to the extent feasible, schedule the appellant for a VA psychiatric examination for the purpose of determining whether any acquired psychiatric disorder is as likely as not related to any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  The entire electronic claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  The examiner must clearly establish whether the appellant's disorder is a disease or a residual of injury.

If the examiner does not have access to Virtual VA and/or VBMS, any relevant treatment records contained in such files that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

It would be helpful if the examiner uses the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiner should provide a complete rationale for any opinion provided.
 
4.  Thereafter, the RO should readjudicate the claim on the merits.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




